Citation Nr: 1619801	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  11-11 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent from August 25, 2008 to August 25, 2009, and 50 percent thereafter, for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to January 16, 2015.


REPRESENTATION

Veteran represented by:	Daniel Lyn Graves II, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from June 2010 and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The June 2010 rating decision continued a 30 percent disability rating for PTSD. The Board notes that a February 2011 rating decision increased the Veteran's disability rating for PTSD to 50 percent, effective August 25, 2009. As this does not constitute a full grant of the Veteran's claim, this matter remains before the Board. Further, the November 2015 rating decision denied the Veteran's claim for entitlement to TDIU.

Additionally, the Board notes that a March 2016 rating decision granted the Veteran a 100 percent disability rating for chronic lymphocytic leukemia (CLL) as due to herbicide exposure. Although a Notice of Disagreement (NOD) was subsequently received by the Board, it appears as though the Veteran executed the NOD prior to receiving the rating decision. As the March 2016 rating decision constitutes a full grant of the Veteran's claim, and the Veteran did not subsequently indicate dissatisfaction with the decision, this matter is not before the Board at this time. 

Finally, the Veteran has been represented by multiple Veterans Service Organizations and private attorneys throughout the pendency of this appeal. A veteran is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600 (2015). However, only one organization, representative, agent, or attorney may be recognized at a time in the prosecution of a VA claim. 38 C.F.R. § 14.631(e)(1) (2015). A power of attorney may be revoked at any time, and unless a veteran specifically indicates otherwise, the receipt of a new power of attorney executed by both the claimant and the individual providing representation will constitute a revocation of an existing power of attorney. 38 C.F.R. § 14.631(f)(1) (2015). Here, the Veteran's most recent VA Form 21-22a, filed in March 2016, appoints Daniel Lyn Graves II, of Henderson Law Firm, as the Veteran's representative. All previous powers of attorney are hereby considered revoked.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There are currently two issues before the Board: (1) Entitlement to a disability rating in excess of 30 percent for the period of August 25, 2008 to August 25, 2009, and in excess of 50 percent thereafter; and (2) entitlement to TDIU.

A review of the record indicates that additional development is necessary prior to adjudicating these claims.

This case was first remanded by the Board in March 2014. At that time, the RO was instructed to schedule the Veteran for a new VA examination, and to subsequently readjudicate the claims on appeal. Although the Veteran underwent VA PTSD examination in November 2015, the Board finds that this examination is inadequate for the purpose of adjudicating the Veteran's claims. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As it relates to the Veteran's PTSD claim, the Board finds that the March 2014 examination is based upon an inaccurate and incomplete factual premise. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based upon an inaccurate or incomplete factual basis). In the accompanying examination report, the VA examiner indicates that the Veteran has not had more than one mental disorder diagnosed. However, the claims file contains a February 2013 letter in which Dr. J. Rodriguez reports that the Veteran has a history of both major depressive disorder, severe and recurrent, and PTSD. This oversight was noted by the Veteran's representative in January 2016, who then indicated that a new VA examination may be warranted. The Board agrees with this assertion, and determines that a remand is warranted such that a new VA examination may be ordered. 

Further, the RO's readjudication of the Veteran's PTSD disability ratings could potentially affect his TDIU claim. As such, these claims are inextricably intertwined, such that the TDIU claim must also be remanded at this time. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

A remand for the Veteran's TDIU claim is additionally warranted, as the record does not contain sufficient evidence to adjudicate the claim. The Board notes that the Veteran has undergone five VA examinations to date: an August 2006 PTSD examination; an October 2009 PTSD examination; an April 2010 audiological examination; a January 2015 PTSD leukemia examination; and a November 2015 PTSD examination. Although these examinations properly examined the current severity of the Veteran's disabilities at that time, the examiners did not consider the impact of the Veteran's service-connected disabilities on his capacity to secure or follow a substantially gainful occupation. See Barr, 21 Vet. App. at 312.

VA is not obligated to order a VA examination that considers the combined effects of a veteran's service-connected disabilities in every TDIU claim. See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013). However, in this case, the record is insufficient to evaluate the combined effects of the Veteran's service-connected disabilities without such an opinion. Accordingly, the Board finds that a remand is needed to obtain an opinion that considers all of the Veteran's service-connected disabilities. 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).

Accordingly, the case is REMANDED for the following action:
1. Provide the Veteran with a comprehensive VA psychiatric examination. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail in accordance with VA rating criteria.

The examiner should specifically address the following:

a. Identify all applicable psychiatric disorders. If the examiner does not diagnose the Veteran with a psychiatric disorder other than PTSD, s/he should address the diagnosis included in Dr. Rodriguez's February 2013 letter. 
      
b. If a psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disorder began in service, was caused by service, or is otherwise related to service.

c. Determine the current severity of the Veteran's PTSD. All symptoms must be reported in detail. If the Veteran is diagnosed with more than one psychiatric disorder, the examiner should also address whether the reported symptoms are attributable to the Veteran's service-connected PTSD or to a different psychiatric disorder, if possible. 

d. Finally, the examiner should address the functional effects that the Veteran's service-connected disabilities, alone or in combination, have on his ability to secure or follow a substantially gainful occupation prior to January 16, 2015.  When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities.

A complete rationale must be provided for all opinions.

If the Veteran does not report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above questions.

3. If the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met, then refer to claim to the Director of Compensation for consideration of extraschedular entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b).

4. Readjudicate the claims on appeal. If the benefits remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




